712 N.W.2d 722 (2006)
474 Mich. 1130
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles Edward AVERILL, Defendant-Appellant.
Docket No. 130357. COA No. 266526.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 22, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).